UNITED STATES COURT OF APPEALS
Filed 1/9/96
                                   TENTH CIRCUIT



  DANNY DAVIS,
               Petitioner - Appellant,                       No. 95-3320
          v.                                           (D.C. No. 95-CV-3385)
  UNITED STATES OF AMERICA;                                  (D. Kansas)
  ELIZABETH COLLINS, Assistant U.S.
  Attorney; and JANET RENO, United
  States Attorney General,
               Respondents - Appellees.


                             ORDER AND JUDGMENT*


Before ANDERSON, BARRETT, and LOGAN, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of this

appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. This cause is therefore ordered

submitted without oral argument.

      This matter is before the court on appellant’s motion for leave to proceed on

appeal without prepayment of costs or fees. In order to succeed on his motion, an


      *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of the 10th Cir. R. 36.3.
appellant must show both a financial inability to pay the required filing fees and the

existence of a reasoned, nonfrivolous argument on the law and facts in support of the

issues raised on appeal. See 28 U.S.C. § 1915(a); Coppedge v. United States, 369 U.S.

438 (1962); Ragan v. Cox, 305 F.2d 58 (10th Cir. 1962).

       As the district court pointed out in its order, the appellant’s conviction was

affirmed on direct appeal by the Sixth Circuit Court of Appeals, and his subsequent

motion for relief under 28 U.S.C. § 2255 was denied. For the reasons stated in the

district court’s order dated September 29, 1995, the appellant makes no reasoned

argument which would permit him to relitigate issues already raised. Accordingly, the

motion for leave to proceed on appeal without prepayment of costs or fees is denied.

The appeal is DISMISSED.

       The mandate shall issue forthwith.

                                              ENTERED FOR THE COURT


                                              Stephen H. Anderson
                                              Circuit Judge




                                            -2-